IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDURRAHMAN ABDALLAH ALI
MAHMOUD AL SHUBATI (ISN 224),

Pelilz'on er,

/
"~ civil Action No. 07-cv_233s (UNA)

BARACK H. OBAMA, President of the
United States of America, et al.,

Respondem‘s.

STIPULATION AND ORDER EXTENDING THE STAY BY SEVENTY-FIVE DAYS

The parties stipulate that the stay in this case, which is due to expire on September 26,
2012, should be extended for another 75 days. In support of this stipulation, the parties state as
follows:

l. On August 9, 20l 0, the Court granted the parties’ joint motion to stay these
proceedings until February 6, 201 l. (Dkt. No. 228).

2. On February 4, 2011, the Court granted the parties’ joint motion to extend the stay of
these proceedings until May 31, 2011. (Dkt. No. 235)_

3. By Minute Order on July 29, 201 l, the Court granted the parties’ joint motion to
extend the stay of these proceedings until September 30, 201 l.

4. On April 24, 2012, the Court granted the parties’ stipulation and proposed order
extending the stay until June 28, 2012. (Dkt. No. 249).

5. 0n July 5, 2012, the Court granted the parties’ stipulation and proposed order

extending the stay until September 26, 20l2. (Dkt. No. 251).

6. The parties have conferred and agree that an extension of the current stay for an

additional 75 days is appropriate such that the stay would then expire on December 10, 20l2.

7. During this 75-day period, the terms of the Protective Order, including provisions

regarding counsel access to Petitioner, will continue to govern this case.

8. During this 75-day period, all discovery obligations and related filing obligations are

stayed.

9. Prior to the end of this additional 75 day period, the parties shall confer as to whether

further proceedings are necessary or whether the stay should be extended and for how long. If

the parties determine that further proceedings are necessary, they shall file with the Court a

proposed schedule for such proceedings.

Dated: September 26, 2012

/s/ Brent N. Rushforth
McKool Smith

1999 K Street, N.W. Suite 600
Washington, D.C.20006

Tel: (202) 370-8304

Counsel for Petitioner

Respectfully submitted,

/s/ Robert J. Prince

Teny M. Henry

Andrew I. Warden

Rodney Patton

Robett J. Prince

United States Department of justice
Civil Division, Federal Programs Brar1ch
20 Massachusetts Ave., N.W.
Washington, DC 20530

Tel: (202) 305 3654

Counselfor Respondents

so oRDERED mrs g H*’\DAY oF ky , 2012

Qlc.C-JD¢~¢/¢/m

Presid{ng Judge v